DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7,9-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. the prior art fails to teach or reasonably suggest a lamp for a vehicle comprising “a third light emitting mode in which after the light of the first color is turned off simultaneously the light of the second color is sequentially generated from the plurality of light emitting areas from the first side to the second side, and wherein the first light emitting mode is changed to either one of the second light emitting mode or the third light emitting mode, wherein the second light emitting mode or the third light emitting mode is selected based on a brightness of the light generated from the plurality of light emitting areas during the first light emitting mode”, in combination with the other limitations of the claim.

Dependent claims 2-7, 9-16 are allowed by virtue of its dependency.

Regarding claim 17. the prior art fails to teach or reasonably suggest a dimmer comprising “in the second light emitting mode, the light generated from each of the plurality of light emitting areas is changed from the first color to the second color sequentially from a first side to a second side along an arrangement direction of the plurality of light emitting areas, and wherein, in the third light emitting mode, after the light of the first color is turned off simultaneously the light of the second color is sequentially generated from the plurality of light emitting areas from the first side to the second side, and wherein for the first time segment of the turn-on period, the second light emitting mode or the third light emitting mode is selected based on a brightness of the light generated from the plurality of light emitting areas during the first light emitting mode”, in combination with the other limitations of the claim.

Dependent claims 18-20 are allowed by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/           Examiner, Art Unit 2831                                                                                                                                                                                             /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831